Citation Nr: 0705546	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-26 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for rheumatic heart 
disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from August 1954 to November 
1957.  

In February 1959, the Board of Veterans' Appeals (Board) 
denied service connection for rheumatic heart disease.  

This matter comes before the Board on appeal from an August 
2003 decision by the RO which found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for rheumatic heart disease.  Thereafter, 
the veteran submitted additional medical evidence and, in 
June 2003, the RO reopened and denied the claim on a de novo 
basis.  

Although the RO reopened the claim, the Board is required to 
conduct an independent new and material evidence analysis in 
claims involving final decisions.  See Jackson v. Principi, 
265 F. 3rd 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd. 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the issue has been restated on the first page to 
reflect this requirement.  


FINDINGS OF FACT

1.  Service connection for rheumatic heart disease was 
finally denied by an unappealed rating decision by the Board 
in February 1959.  

2.  The additional evidence received since February 1959 
Board decision is new and material and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

3.  Clear and unmistakable evidence indicates that the 
veteran's rheumatic heart disease preexisted his military 
service.  

4.  Clear and unmistakable evidence indicates that the 
veteran's preexisting rheumatic heart disease did not worsen 
in service and there is no evidence that such disorder 
increased beyond the natural progress of such disorder in 
service.  


CONCLUSIONS OF LAW

1.  The February 1959 Board decision which denied service 
connection for rheumatic heart disease is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for rheumatic heart disease.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2006).  

3.  The veteran's preexisting rheumatic heart disease was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's claim, a 
letter, dated in April 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to reopen the claim of service connection for 
rheumatic heart disease; of what evidence was required to 
substantiate his claim on the merits, and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to provide VA with any evidence pertaining 
to his claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and private medical records identified by the veteran 
have been obtained and associated with the claims file.  
There is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
rheumatic heart disease, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Finality

Service connection for rheumatic heart disease was denied by 
the Board in February 1959.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the veteran did not request reconsideration of the 
Board's decision and no other exception to finality apply.  
Hence, the February 1959 decision is final as to the evidence 
then of record.  Id.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  

As an initial matter, the Board must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence of record at the time of the February 1959 Board 
decision that denied service connection for rheumatic heart 
disease included the veteran's service medical records, an 
October 1958 VA examination report, and an April 1958 private 
examination report.  

The service medical records showed that the veteran had a 
history of rheumatic fever as a child in 1946, and was 
hospitalized for rheumatic heart disease with mitral valve 
involvement in 1948, prior to enlistment into service in 
August 1954.  (Private medical report of record).  On initial 
evaluation in service in August 1954, the veteran reported 
feeling pressure around his heart on exertion with dyspnea 
and weakness.  There was a Grade III systolic murmur, but no 
evidence of heart enlargement or thrills.  The impression was 
mitral insufficiency.  

In December 1954, the veteran was admitted to a service 
hospital for evaluation of possible pericarditis after 
complaining of sticking sharp pains in his left lower chest 
area on exertion.  He reported that his symptoms were similar 
to what he experienced when he had rheumatic fever at age 15.  
Examination of the heart revealed a high pitched squeaky 
murmur in the 5th intercostal space just inside the nipple 
line fully transmitted to the axilla.  M1 was loud and P2 was 
normal.  The apex beat was not regular.  The apical murmur 
could be heard while sitting up and was even more rapid on 
mid-inspiration.  All diagnostic studies, including serial 
EKG's and x-ray studies were within normal limits.  The final 
summary report indicated that the veteran became asymptomatic 
shortly after admission and had remained so during his 
hospital stay (approximately six weeks).  The examiner opined 
that there had been no acute activity of rheumatic fever or 
any evidence of pericarditis, and that the veteran probably 
had a mild degree of mitral insufficiency secondary to an old 
rheumatic fever.  The final diagnoses included rheumatic 
valvulitis, inactive with deformity of the mitral valve (not 
in the line of duty and existing prior to service), and no 
evidence of acute rheumatic activity demonstrated.  The 
veteran was returned to duty with a P3 profile (Physical 
Profile Serial indicating poor physical capacity or stamina).  

The service medical records showed that the veteran was re-
evaluated periodically during service, primarily for 
complaints of chest pains on exertion, but no clinical or 
diagnostic changes were noted on any of the examinations.  A 
Clinical Abstract from a cardiac consultation in September 
1957 indicated that, except for an occasional cold and some 
left knee pain, the veteran had no pertinent problems or any 
sore throats or joint swelling during service.  The clinical 
findings on examination were essentially unchanged and showed 
a questionable short systolic thrill in the 5th left 
intercostal space, R2 auscultation greater than A2, and a 
Grade II harsh systolic murmur.  After exercise, no further 
murmurs were heard.  The impression was rheumatic heart 
disease, inactive with prominence of the mitral valve and 
mitral insufficiency.  The recommendation was a medical 
discharge from service.  

The April 1958 private medical report showed a Grade II, pre-
diastolic mitral murmur, blowing in type, with no palpable 
thrills or pulse deficits.  Fluoroscopic and roentgen 
examinations of the veteran's chest were essentially normal 
and showed no evidence of heart enlargement.  The diagnosis 
was rheumatic heart disease, mitral stenosis, Grade II.  

The October 1958 VA examination showed a Grade II apical 
systolic murmur, no basal rales and no ankle edema.  An x-ray 
study showed no evidence of pulmonary or cardiovascular 
pathology, and an EKG was normal.  The diagnosis was 
rheumatic heart disease; anatomical valvulitis, inactive with 
deformity and mitral insufficiency due to rheumatic fever.  

In February 1959, the Board denied service connection for 
rheumatic heart disease.  

The evidence added to the record since the February 1959 
Board decision included all of the evidence above, and an 
April 2004 report from a private physician who opined, in 
essence, that the rigors of military service contributed to 
the veteran's carditis in service.  

The private doctor's diagnosis and opinion relating the 
veteran's current heart disorder to military service is 
material, as it provides additional probative information, 
and is so significant that it must be considered in order to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156.  
Having decided that private medical report is new and 
material, there is no need to discuss whether the other 
evidence is likewise new and material as the claim will be 
reopened solely on the basis of this evidence.  

Having determined that the veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to the 
veteran if the Board addresses the merits of the claim.  As 
the RO has already considered the underlying issue on the 
merits, the veteran will not be prejudiced by the Board 
proceeding to review the issue on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  This, of course, is subject 
to the VA having met its duty to notify and assist under 38 
U.S.C.A. § 5107(a).  

As indicated above, the veteran was notified of VA's duty to 
assist him in obtaining evidence, of what evidence was 
required to sustain his claim, whom should obtain the 
evidence, and what evidence has already been obtained.  
Accordingly, it is determined that VA's duty to assist and 
notify the veteran has been completed.  

In deciding a claim for service connection on the merits, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Reopened Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service, during a period of war.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and a 
endocarditis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2006).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  
In determining whether there is clear and unmistakable 
evidence to rebut the presumption of soundness, all evidence 
of record must be considered, including post-service medical 
opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); 
Adams v. West, 13 Vet. App. 453 (2000).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

The veteran contends that his preexisting rheumatic heart 
disease worsened during service; that he was treated for and 
diagnosed with endocarditis in service, and that he was 
discharged from service because of an increase in the 
severity of his heart disease.  (See Decision Review Officer 
hearing transcript).  

A letter from a private physician, dated in April 2004, 
indicated that he had been treating the veteran since 1981, 
and that the veteran first developed cardiac arrhythmia and 
chest discomfort in April 1995 with no myocardial injury 
noted.  Since 1995, the veteran had atrial fibrillation and 
hypertension and developed Parkinsonism with hyperlipidemia.  
He reported that the veteran had an episode of worsening 
rheumatic carditis in service and opined that the vigorous 
training of military service contributed to the veteran's 
carditis in December 1954.  

When examined by VA in December 2005, the examiner indicated 
that the claims file was reviewed and provided a detailed 
description of the veteran's medical history, including the 
comprehensive service evaluation in December 1954.  The 
veteran reported a ten year history of chronic shortness of 
breath after walking one block, but denied any chest pains.  
He has occasional dizziness and one to two syncopal episodes 
during which time he was found to have atrial fibrillation.  
The veteran denied any history of myocardial infarction, 
coronary artery disease, congestive heart failure, or any 
type of cardiovascular surgery or angioplasty.  A physical 
examination was essentially within normal limits.  S1 and S2 
heart sounds were normal, with no evidence of audible 
murmurs.  Heart rhythm was irregular, and there was no 
evidence of extremity edema, jugular vein distention, or 
bruits.  An echocardiogram showed normal left ventricle 
ejection fraction of 62 percent, severely dilated left 
atrium, mild mitral insufficiency, mild pulmonary 
hypertension, and no evidence of echocardiographic stigmata 
of rheumatic heart disease.  The diagnoses included acute 
rheumatic fever, resolved, and atrial fibrillation, not 
likely related to complications of rheumatic fever.  

The examiner indicated that the claims file showed rheumatic 
valvulitis with mild deformity of the mitral valve prior to 
service.  He noted that while the December 1954 hospital 
records showed a fever and history of rheumatic fever, there 
was no evidence of any EKG changes, cardiomegaly or changing 
heart murmur which would justify a diagnosis of carditis in 
service.  He opined that even if the December 1954 episode 
represented a recurrence of acute rheumatic fever, it would 
have been consistent with the natural course of the disease 
process and not necessary related to the physical activity of 
military service.  Finally, the examiner noted that the 
veteran did not have any current manifestations of rheumatic 
heart disease, as evidence by the lack of any diagnostic 
findings showing an affected heart valve.  

The evidentiary record also includes a undated, unsigned, 
typed letter to the effect that any current heart problems 
the veteran has are related to service.  

As noted above, at the time of entry, there is a presumption 
that the veteran entered in sound health.  Here, on the 
veteran's actual August 1954 enlistment examination rheumatic 
heart disease is not noted and there is no noted defect, 
infirmity, or disorder with regard to the heart on objective 
examination.  Therefore, the veteran is entitled to a 
presumption of soundness.  However, the Board finds that 
there is both clear and unmistakable evidence that the 
veteran's rheumatic heart disease preexisted service and 
clear and unmistakable evidence that such disorder was not 
aggravated in service.  Therefore, any presumption of 
soundness is rebutted in this case.  The Board notes that the 
veteran was seen within 10 days of entrance into service in 
which a history of rheumatic heart disease as well as current 
evidence of such was noted.  Also, of record is a January 
1955 letter from the City of Detroit, Department of Health 
indicating such a history prior to the veteran's military 
service.  Further, after extensive observation and 
examination, a Medical Evaluation Board found that the 
veteran's rheumatic heart disease existed prior to his 
service.  See also Gahman v. West, 12 Vet. App. 406, 411 
(1999).  Finally, the Board notes that that December 2005 VA 
examiner found that the record showed rheumatic valvulitis 
with mild deformity of the mitral valve prior to service.  
See also 38 C.F.R. § 3.303(c) (which provides, in pertinent 
part, that there are medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof), and when in accordance with these principles 
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary; 
manifestations of lesions or symptoms of chronic disease from 
date of enlistment that are so close thereto that the disease 
could not have originated in so short a period will establish 
pre-service existence thereof.).  The Board finds that the 
veteran's rheumatic heart disease clearly and unmistakably 
preexisted his military service.

The Board also finds clear and unmistakable evidence that the 
veteran's rheumatic heart disease was not aggravated in 
service.  As noted, there are two opinions of record that 
address whether the veteran's preexisting rheumatic heart 
disease was aggravated in service.  With respect to the 
favorable opinion, it is evident that the private medical 
opinion that the rigors of military training contributed to 
the veteran's carditis in service in December 1954, was based 
primarily on a history provided by the veteran, as there is 
no competent evidence that the veteran had carditis in 
service.  As noted above, while the veteran was initially 
thought to have pericarditis when he was initially admitted 
for evaluation in December 1954, all subsequent clinical and 
diagnostic studies failed to reveal any evidence of 
additional pathology or any evidence of pericarditis.  The 
Court has held that a medical opinion based on speculation, 
without supporting clinical date or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999); Miller v. West, 11 Vet. 
App. 345, 348 (1998) (A bare conclusion, even when reached by 
a health care profession, is not probative without a factual 
predicate in the record.).  

Moreover, the Board finds that the VA opinion is more 
persuasive than the conclusory opinion of the private 
physician.  The VA opinion was based on a detailed analysis 
of all of the evidence of record, including the favorable 
private opinion, and an extensive evaluation of the veteran.  
The opinion included a detailed discussion of all relevant 
facts, addressed the various manifestations suggestive of 
other possible diagnoses, and offered a rational and 
plausible explanation for concluding that the veteran's 
rheumatic heart disease did not undergo an increase in 
disability in service.  Such evidence is clear and 
unmistakable evidence that the veteran's preexisting 
rheumatic heart disease was not aggravated in service.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Given the lack of any persuasive medical evidence showing 
that the veteran's preexisting rheumatic heart disease 
worsened or otherwise underwent an increase in disability 
beyond the natural progress of the disease process in 
service, the Board finds that the presumption of soundness 
has been rebutted.  Further, since there is clear and 
unmistakable evidence that preexisting rheumatic heart 
disease was not aggravated during service for the purpose of 
rebutting the presumption of soundness (38 U.S.C.A. § 1111), 
it necessarily follows that rheumatic heart disease was not, 
in fact, aggravated during service (38 U.S.C.A. § 1110).  The 
Board has found by clear and unmistakable evidence that the 
veteran's rheumatic heart disease preexisted service and was 
not aggravated by service in order to rebut the presumption 
of soundness on entrance.  VA's General Counsel found that 
such a finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b).  There is no basis to grant service 
connection in this case.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, but as the preponderance of the evidence 
is against the claim, the doctrine is not for application. 




ORDER

Service connection for rheumatic heart disease, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


